    Case 2:20-cv-07368-KM-JBC Document 6 Filed 07/28/20 Page 1 of 3 PageID: 23




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


    JEREMY BALES CREATIVE LLC,                                   )
                                                                 )
          v.                                                     )    Case No. 2:20-cv-07368-KM-JBC
                                                                 )
    ASCENA RETAIL GROUP, INC.,                                   )
                                                                 )
                   Defendant.                                    )



                        NOTICE OF SUGGESTION OF BANKRUPTCY
                 FOR ASCENA RETAIL GROUP, INC., ET AL., AND CERTAIN
               OF ITS AFFILIATES AND AUTOMATIC STAY OF PROCEEDINGS

         PLEASE TAKE NOTICE that, on July 23, 2020, Ascena Retail Group, Inc. and certain
                                                     1
of its affiliates (collectively, the “Debtors”), filed voluntary petitions for relief under chapter 11

of title 11 of the United States Code, 11 U.S.C. §§ 101—1532 (the “Bankruptcy Code”) in the

United States Bankruptcy Court for the Eastern District of Virginia (the “Bankruptcy Court”). A

copy of the voluntary petition of the lead Debtor, Ascena Retail Group, Inc., is attached hereto as

Exhibit A.

         PLEASE TAKE FURTHER NOTICE that the Debtors’ chapter 11 cases are pending

before the Honorable Judge Kevin R. Huennekens and are being jointly administered under the

lead case In re Ascena Retail Group, Inc., Case No. 20-33113 (KRH) (the “Chapter 11 Cases”).

A copy of the order entered on June 23, 2020 directing joint administration of these Chapter 11

Cases is attached hereto as Exhibit B.


1    A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
     claims and noticing agent at http://cases.primeclerk.com/ascena. The location of Debtor Ascena Retail Group,
     Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 933 MacArthur
     Boulevard, Mahwah, New Jersey 07430.
    Case 2:20-cv-07368-KM-JBC Document 6 Filed 07/28/20 Page 2 of 3 PageID: 24



         PLEASE TAKE FURTHER NOTICE that, pursuant to section 362(a) of the

Bankruptcy Code, the Debtors’ filing of their respective voluntary petitions gives rise to a stay,

applicable to all entities, of, among other things: (a) the commencement or continuation of any

judicial, administrative, or other action or proceeding against the Debtors (i) that was or could have

been commenced before the commencement of the Chapter 11 Cases, or (ii) to recover a claim

against the Debtors that arose before the commencement of the Chapter 11 Cases;

(b) the enforcement against any of the Debtors or against any property of each of the Debtors’

bankruptcy estates of a judgment obtained prior to the commencement of the Chapter 11 Cases;

and (c) any act to obtain possession of property of or from any of the Debtors’ bankruptcy estates,

or to exercise control over property of any of the Debtors’ bankruptcy estates. 2 No order has been

entered in the Chapter 11 Cases granting relief from the automatic stay.

         PLEASE TAKE FURTHER NOTICE that additional information regarding the Chapter

11 Cases may be obtained free of charge by: (i) reviewing, free of charge, the docket of the

Debtors’ Chapter 11 Cases on the website of the Debtors’ proposed claims and noticing agent at

http://cases.primeclerk.com/ascena or by calling (844) 822-9233 (toll free) or (347)

817-4076 (international);            (ii) visiting       the       Bankruptcy           Court’s         website        at

https://ecf.vaeb.uscourts.gov (PACER login and password required) in accordance with the

procedures and fees set forth therein; or (iii) contacting any of the following proposed counsel for

the Debtors: (a) Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654, Attn: John R.

Luze or Jeff Michalik, or (b) Cooley LLP, 1299 Pennsylvania Avenue, NW, Suite 700,

Washington, DC 20004-2400, Attn: Cullen D. Speckhart or Olya Antle.


2    Nothing herein shall constitute a waiver of the Debtors’ rights to assert any claims, counterclaims, defenses, rights
     of setoff or recoupment, or any other claims against any party to the above-captioned case. The Debtors expressly
     reserve all rights to contest any claims that may be asserted against the Debtors.


                                                            2
Case 2:20-cv-07368-KM-JBC Document 6 Filed 07/28/20 Page 3 of 3 PageID: 25



Dated: July 28, 2020                 Respectfully submitted,

                                     By:


                                     /s/ Christopher DeCoro
                                     Christopher DeCoro
                                     KIRKLAND & ELLIS LLP
                                     601 Lexington Avenue
                                     New York, NY 10022
                                     Telephone:     (212) 446-4800
                                     Facsimile:     (212) 446-4900
                                     christopher.decoro@kirkland.com




                                    3
